Exhibit 10.49

TIME SHARING AGREEMENT

This Time Sharing Agreement (the “Agreement”) is entered into as of April 1,
2014 by and between The PNC Financial Services Group, Inc., a Pennsylvania
corporation, with offices at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, PA
15222-2707 (“Lessor”), and             , with a business address of One PNC
Place, 249 Fifth Avenue, Pittsburgh, PA 15219 (“Lessee”).

RECITALS

WHEREAS, Lessor is the owner and operator of certain aircraft, a list of which
is attached as Schedule A hereto (hereinafter referred to individually and
collectively as the “PNC Aircraft”);

WHEREAS, Lessor employs a fully qualified flight crew to operate the PNC
Aircraft; and

WHEREAS, Lessor and Lessee desire to lease said PNC Aircraft with flight crew on
a non-exclusive time-sharing basis as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations (“FAR”);

The parties agree as follows:

1. Lessor agrees to lease the PNC Aircraft to Lessee pursuant to the provisions
of FAR 91.501(c)(1) and to provide a fully qualified flight crew for all
operations. This Agreement shall commence on the date hereof (the “Effective
Date”), and continue for the remaining portion of the Calendar Year (“Calendar
Year” being defined as the period beginning January 1st of each year and ending
December 31st of the same year). Thereafter, this Agreement shall automatically
renew on January 1st of each subsequent Calendar Year, unless and until
terminated pursuant to the terms of this Agreement. Except as otherwise provided
in Section 9, either party may at any time terminate this Agreement upon thirty
(30) days written notice to the other party.

2. Lessee shall pay Lessor the incremental cost of each flight conducted under
this Agreement, including the cost of any “deadhead” flights made for Lessee,
calculated in accordance with Lessor’s Aviation Policy and Aviation Procedures.
Such cost shall in no event exceed the sum of the following expenses authorized
by FAR Part 91.501(d):

 

  (a) Fuel, oil, lubricants, and other additives;

 

  (b) Travel expenses of the crew, including food, lodging and ground
transportation;

 

  (c) Hangar and tie down costs away from the PNC Aircraft’s base of operation;

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 1 of 9



--------------------------------------------------------------------------------

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation;

 

  (i) Flight planning and weather contract services; and

 

  (j) An additional charge equal to 100 percent of the expenses listed in 2.(a)
above.

3. Lessor will pay all expenses related to the operation of the PNC Aircraft
when incurred, and will provide an invoice to Lessee for the expenses enumerated
in paragraph 2 above within ten business days of the last day of the month in
which any flight or flights for the account of Lessee occur. Lessee shall pay
Lessor for said expenses within thirty (30) calendar days of receipt of the
invoice therefore.

Lessee shall include with each payment any federal transportation excise tax due
with respect to such payment, and Lessor shall be responsible for collecting,
reporting and remitting such tax to the U.S. Internal Revenue Service.

4. Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least twenty-four (24) hours in advance of Lessee’s planned departure. Requests
for flight time shall be in a form, whether written or oral, mutually convenient
to, and agreed upon by the parties. In addition to the proposed schedules and
flight times, Lessee shall provide at least the following information for each
proposed flight at some time prior to scheduled departure as required by the
Lessor or Lessor’s flight crew:

 

  (a) proposed departure point;

 

  (b) destination;

 

  (c) date and time of flight;

 

  (d) the number of anticipated passengers;

 

  (e) the nature and extent of luggage and/or cargo to be carried;

 

  (f) the date and time of return flight, if any; and

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 2 of 9



--------------------------------------------------------------------------------

(g) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

5. Lessor shall have final authority over the scheduling of the PNC Aircraft;
provided, that Lessor will use its best efforts to accommodate Lessee’s needs
and to avoid conflicts in scheduling, consistent with the Lessor’s use of the
PNC Aircraft in connection with its business operations. Lessor shall have no
obligation under this Agreement to arrange for or to provide air travel in the
event that the PNC Aircraft is unavailable to satisfy Lessee’s requests for
flight time.

6. Lessor shall be solely responsible for securing repairs, maintenance,
preventive maintenance and required or otherwise necessary inspections of the
PNC Aircraft, and shall take such requirements into account in scheduling the
PNC Aircraft. No repair, period of maintenance, preventive maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the PNC
Aircraft, unless said repair, maintenance, or inspection can be safely conducted
at a later time in compliance with all applicable laws and regulations, and
within the sound discretion of the pilot in command. The pilot in command shall
have final and complete authority to delay or cancel any flight for any reason
or condition which in his judgment would compromise the safety of the flight. No
such action of the pilot in command shall create or support any liability for
loss, injury, damage, or delay to Lessee or any other person.

7. Lessor shall employ, pay for and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement.

8. In accordance with applicable FAR, the qualified flight crew provided by
Lessor will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted hereunder. Lessee specifically agrees that the
flight crew, in its sole discretion, may terminate any flight, refuse to
commence any flight, or take other action which in the considered judgment of
the pilot in command is necessitated by considerations of safety. No such action
of the pilot in command shall create or support any liability for loss, injury,
damage, or delay to Lessee or any other person. The parties further agree that
Lessor shall not be liable for delay or failure to furnish the PNC Aircraft and
crew pursuant to this Agreement when such failure is caused by the demands of
the Lessor’s business operations requiring its use of the PNC Aircraft,
government regulation or authority, mechanical difficulty, war, civil commotion,
strikes or labor disputes, weather conditions, or acts of God.

9. At all times during the term of this Lease, Lessor shall maintain the
following insurance coverages from insurance carriers acceptable to Lessee:

(a) PNC Aircraft Physical Damage insurance in an amount at least equal to the
fair market value of the PNC Aircraft; and

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 3 of 9



--------------------------------------------------------------------------------

(b) PNC Aircraft Liability Insurance – Combined Single Limit Bodily Injury and
Property Damage, Including Passengers, of at least $100,000,000 for each
occurrence. Such coverage shall:

 

  i. Be primary, non-contributing with any insurance maintained by Lessee;

 

  ii. Name Lessee and his guests as additional insureds;

 

  iii. Expressly waive subrogation against Lessee; and

 

  iv. Provide at least thirty (30) days advance written notice to Lessee of any
material changes, cancellation, or non-renewal.

Lessor shall furnish Lessee with duly executed certificates evidencing all
required insurance coverages, limits and requirements, together with
satisfactory evidence of the premium payment as of the effective date of this
Agreement. Lessor shall provide certificates of insurance upon each renewal no
less than thirty (30) days prior to coverage expiration. Lessee’s acceptance of
such certificates is not to be construed as any waiver of Lessee’s rights to the
insurance required. Further, if Lessee fails for any reason to receive
certificates or other evidence of insurance from Lessor, such failure shall not
be deemed a waiver of required coverage. Lessee retains the right to terminate
this Agreement immediately if Lessor fails to provide adequate and proper
evidence of required insurance.

Lessor shall also bear the cost of paying any deductible amount on any policy of
insurance in the event of a claim or loss.

Each liability policy shall be primary without right of contribution from any
other insurance which is carried by Lessee or Lessor and shall expressly provide
that all of the provisions thereof, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured.

Lessor warrants that this Agreement has been reviewed by the insurance carrier
for each policy of insurance on the PNC Aircraft and that the relevant terms and
conditions of this Agreement are acceptable to each such carrier.

10. Lessee warrants that:

(a) He will use the PNC Aircraft for and on account of his and his guests’
personal travel needs and will not use the PNC Aircraft for the purpose of
providing transportation of passengers or cargo in air commerce for compensation
or hire; and

(b) He will refrain from incurring any mechanics or other lien and shall not
attempt to convey, mortgage, assign or lease the PNC Aircraft or create any kind
of lien or security

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 4 of 9



--------------------------------------------------------------------------------

interest involving the PNC Aircraft or do anything or take any action that might
mature into such a lien.

11. For purposes of this Agreement, the permanent base of operation of the PNC
Aircraft shall be 24 Allegheny County Airport, West Mifflin, PA 15122.

12. Neither this Agreement nor any party’s interest herein shall be assignable.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their representatives and successors. This Agreement constitutes the
entire understanding between the parties, and any change or modification must be
in writing and signed by both parties.

13. All communications and notices provided for herein shall be in writing and
shall become effective when delivered by facsimile transmission (to Lessor at
412-705-2194 or to Lessee at 412-762-4507) or by Federal Express or other
overnight courier or four (4) days following deposit in the United States mail,
with correct postage for first-class mail prepaid, addressed to Lessor or Lessee
at their respective addresses set forth above, or else as otherwise directed by
the other party from time to time in writing.

14. This Agreement is entered into under, and is to be construed in accordance
with, the laws of the Commonwealth of Pennsylvania and the applicable FAR.

15. TRUTH IN LEASING STATEMENT

THE PNC AIRCRAFT HAVE BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE
12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT.

THE PNC AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR
OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT. DURING THE DURATION OF THIS
AGREEMENT, THE PNC FINANCIAL SERVICES GROUP, INC., ONE PNC PLAZA, 249 FIFTH
AVENUE, PITTSBURGH, PA 15222-2707, IS CONSIDERED RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE PNC AIRCRAFT UNDER THIS AGREEMENT.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO IN EXHIBIT B ARE INCORPORATED HEREIN BY REFERENCE.

THE UNDERSIGNED, AS A DULY AUTHORIZED OFFICER OF THE PNC

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 5 of 9



--------------------------------------------------------------------------------

FINANCIAL SERVICES GROUP, INC., ONE PNC PLAZA, 249 FIFTH AVENUE, PITTSBURGH, PA
15222-2707, CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE PNC
AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

[SIGNATURE BLOCK IS ON THE FOLLOWING PAGE]

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 6 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, intending to be
legally bound.

 

THE PNC FINANCIAL SERVICES GROUP, INC. (LESSOR) By:  

 

Name:  

 

Title:  

 

Date:  

 

(LESSEE)

 

Date:  

 

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 7 of 9



--------------------------------------------------------------------------------

EXHIBIT A

PNC AIRCRAFT

 

1.    N353PC    Bombardier Inc. BD-100-1A10 (Challenger 300)    S/N 20053    2.
   N513DL    Bombardier Inc. CL-600-2B16 (Challenger 605)    S/N 5811    3.   
N710DL    Bombardier Inc. BD-100-1A10 (Challenger 300)    S/N 20282   

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT B

INSTRUCTIONS FOR COMPLIANCE

WITH “TRUTH IN LEASING” REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone or fax the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the PNC Aircraft at all times.

 

Time Sharing Agreement

Between The PNC Financial Services Group, Inc. and

 

 

Page 9 of 9